counsel's performance was deficient in that it fell below an objective
                   standard of reasonableness, and resulting prejudice such that there is a
                   reasonable probability that, but for counsel's errors, the outcome of the
                   proceedings would have been different.      Strickland v. Washington, 466
U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d
504, 505 (1984) (adopting the test in Strickland). Both components of the
                   inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                   must demonstrate the underlying facts by a preponderance of the
                   evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We
                   give deference to the district court's factual findings if supported by
                   substantial evidence and not clearly erroneous but review the court's
                   application of the law to those facts de novo. Lader v. Warden, 121 Nev.
682, 686, 120 P.3d 1164, 1166 (2005).
                               Appellant argues that the district court erred by denying his
                   claim that trial counsel was ineffective because counsel did not
                   understand the elements of the offense to which appellant pleaded guilty,
                   failed to explain the elements of the offense to appellant, and failed to
                   determine if the facts the State alleged satisfied the statutory elements of
                   the offense. As a result, appellant argues, he is "likely actually innocent of
                   the offense charged" because the facts do not support the elements of the
                   charged offense. Appellant's arguments center on his challenge to the "act
                   of terrorism" element in NRS 202.448(1), which is defined in relevant part
                   as "any act that involves the use or attempted use of sabotage, coercion or
                   violence which is intended to: (a) Cause great bodily harm or death to the
                   general population," NRS 202.4415(1). Appellant argues that because the


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    Fe)
                 threat was directed to one person as opposed to the general population,
                 the threat was not an "act of terrorism."
                             At the evidentiary hearing, trial counsel testified that the
                 State had evidence establishing that appellant called a Walmart store and
                 threatened the manager that he would come to the store and shoot the
                 manager if the manager did not rehire a terminated employee. Appellant
                 also reminded the manager about the shooting in Tucson, Arizona that
                 had occurred the previous week where many people were killed or injured.
                 Trial counsel explained that he was familiar with the statutory elements
                 of the offense and that he believed that the evidence satisfied the elements
                 of• the offense because appellant's reference to the Arizona shooting
                 implied that he was "willing to shoot a bunch of people at the Walmart."
                 Counsel acknowledged that no Nevada case had interpreted NRS 202.448
                 and that he did not research other jurisdictions with a similar statute
                 concerning interpretations of an "act of terrorism." Counsel further
                 testified that he discussed the charge with appellant and answered
                 appellant's questions. Additionally, appellant stated during the plea
                 canvass that he discussed the charge and the facts and circumstances of
                 the offense with counsel. Further, the written plea agreement shows that
                 he discussed the elements of the offense with counsel and understood the
                 nature of the charge. We conclude that the district court's factual findings
                 are supported by the record and that it did not err in concluding that




SUPREME COURT
            OF
       NEVADA
                                                       3
((al) 1 ,147A
                    appellant failed to show that counsel's representation was ineffective
                    under Strickland. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 2




                                                 -4-Lt t&sin             j.
                                           Hardesty


                              1#4 4
                                7                 J.
                    Douglas                                  Cherry


                    cc: Chief Judge, The Tenth Judicial District
                         Hon. Robert E. Estes, Senior Judge
                         Evenson Law Office
                         Churchill County District Attorney/Fallon
                         Attorney General/Carson City
                         Churchill County Clerk




                         2  To the extent appellant suggests that his plea was involuntary and
                    unknowing due to counsel's alleged ineffectiveness, we conclude that no
                    relief is warranted.




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    Qat.